Title: Thomas Jefferson to Amos J. Cook, 21 January 1816
From: Jefferson, Thomas
To: Cook, Amos J.


          
            Sir
             Monticello Jan. 21. 16.
          
          Your favor of Dec. 18. was exactly a month on it’s way to this place; and I have to thank you for the elegant and philosophical lines communicated by the Nestor of our revolution. whether the style or sentiment be considered, they were well worthy the trouble of being copied and communicated by his pen. nor am I less thankful for the happy translation of them. it adds another to the rare instances of a rival to it’s original: superior indeed in one respect, as the same outline of sentiment is brought within a compass of better proportion. for if the original be liable to any criticism, it is that of giving too great extension to the same general idea. yet it has a great authority to support it, that of a wiser man than all of us. ‘I sought in my heart to give myself unto wine; I made me great works; I builded me houses; I planted me vineyards; I made me gardens and orchards, and pools to water them; I got me servants and maidens, and great possessions of cattle; I gathered me also silver and gold, and men singers, and women singers, and the delights of the sons of men, and musical instruments of all sorts; and whatsoever mine eyes desired I kept not from them; I witheld not my heart from any joy. then I looked on all the works that my hands had wrought, and behold! all was vanity and vexation of spirit! I saw that Wisdom excelleth folly, as far as light excelleth darkness.’ the Preacher, whom I abridge, has indulged in a much larger amplification of his subject. I am not so happy as my friend and antient colleague, mr Adams, in possessing any thing original, inedited, and worthy of comparison with the epigraph of the Spanish monk. I can offer but humble prose; from the hand indeed of the father of eloquence, and philosophy; a moral morsel, which our young friends under your tuition should keep ever in their eye, as the ultimate term of your instructions and of their labors. ‘Hic, quisquis est, qui moderatione et constantia quietus animo est, sibique ipse placatus; ut nec tabescat molestiis, nec frangatur timore, nec sitienter quid expetens ardeat desiderio, nec alacritate futili gestiens deliquescat; is est Sapiens, quem quaerimus; is est beatus; cui nihil humanarum rerum aut intolerabile ad dimittendum animum, aut nimis laetabile ad efferendum, videri potest.’
          Or, if a poetical dress will be more acceptable to the fancy of the Juvenile student;
          ‘Quisnam igitur liber? Sapiens, sibique imperiosus:
          Quem neque pauperies, neque mors, neque vincula terrent:
          
          Responsare cupidinibus, contemnere honores
          Fortis, et in seipso totus teres, atque rotundus;
          Externi ne quid valeat per laeve morari:
          In quem manca ruit semper Fortuna.’
          And if the Wise, be the happy man, as these sages say, he must be virtuous too; for, without virtue, happiness cannot be. this then is the true scope of all academical emulation.
          You request something in the handwriting of General Washington. I inclose you a letter which I received from him, while in Paris, covering a copy of the new constitution. it is offered merely as what you ask, a specimen of his handwriting.
          On the subject of your Museum, I fear I cannot flatter myself with being useful to it. were the obstacle of distance out of the way, age and retirement have withdrawn me from the opportunities of procuring objects in that line.
          
            With every wish for the prosperity of your institution, accept the assurances of my great respect and esteem.
            Th: Jefferson
          
        